Exhibit 10.4

GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 |TEL:
(212) 902-1000

 

DATE:    April 11, 2007 TO:    The TriZetto Group, Inc.    567 Nicolas Drive,
Suite 360    Newport Beach, CA 92660 ATTENTION:    Chief Financial Officer
TELEPHONE:    (949) 719-2200 FACSIMILE:    (949) 219-2199 A/C:    028631232 Ref.
No:    SDB1625538374 FROM:    Goldman, Sachs & Co.    The Office of Dealer for
the Transaction is:    One New York Plaza,    New York, New York 10004
TELEPHONE:    (212) 902-1000 FACSIMILE:    (212) 428-1980 SUBJECT:    Equity
Derivatives Confirmation

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Goldman, Sachs &
Co. (the “Dealer”) and The TriZetto Group, Inc. (“Counterparty”) on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation constitutes the entire agreement and understanding of the parties
with respect to the subject matter and terms of the Transaction and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call Option or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the 2002 ISDA Master Agreement
(the “ISDA Form”) as if Dealer and Counterparty had executed an agreement in
such form (without any Schedule but with such elections as are set forth in this
Confirmation). For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.

 

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:

 

General:    Trade Date:    April 11, 2007. Effective Date:    April 17, 2007.
Warrant Style:    European.



--------------------------------------------------------------------------------

Warrant Type:    Call. Seller:    Counterparty. Buyer:    Dealer. Shares:    The
common stock, par value USD.001 per share, of Counterparty. Number of Warrants:
   For each Component, as provided in Annex B to this Confirmation. Strike
Price:    USD 31.7900. Premium:    USD 6,428,500. Premium Payment Date:    April
17, 2007. Exchange:    Nasdaq Global Select Market Related Exchanges:    All
Exchanges. Calculation Agent:    Dealer Components:    The Transaction will be
divided into individual Components, each with the terms set forth in this
Confirmation, and, in particular, with the Number of Warrants and Expiration
Date set forth in this Confirmation. The payments and deliveries to be made upon
settlement of the Transaction will be determined separately for each Component
as if each Component were a separate Transaction under the Agreement. Procedure
for Exercise:    In respect of any Component:    Expiration Date:    As provided
in Annex B to this Confirmation (or, if such date is not a Scheduled Trading
Day, the next following Scheduled Trading Day that is not already an Expiration
Date for another Component); provided that if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day and is not or is not deemed to be an
Expiration Date in respect of any other Component of the Transaction hereunder;
and provided further that if the Expiration Date has not occurred pursuant to
the preceding proviso as of the Final Disruption Date, the Final Disruption Date
shall be the Expiration Date (irrespective of whether such date is an Expiration
Date occurring on the Final Disruption Date in respect of any other Component
for the Transaction) and, notwithstanding anything to the contrary in this
Confirmation or the Definitions, the Relevant Price for the Expiration Date
shall be the prevailing market value per Share determined by the Calculation
Agent in a commercially reasonable manner. “Final Disruption Date” means
February 15, 2013. Notwithstanding the



--------------------------------------------------------------------------------

   foregoing and anything to the contrary in the Equity Definitions, if a Market
Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine that such Expiration Date is a Disrupted Day only in part, in which
case the Calculation Agent shall make adjustments to the number of Warrants for
the relevant Component for which such day shall be the Expiration Date and shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component. Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date. Automatic Exercise:   
Applicable. Solely for purposes of this provision, Section 3.4 of the Equity
Definitions shall govern, and the Transaction shall be deemed to be a
Physically-Settled Call Option. Market Disruption Event:    Section 6.3(a) of
the Equity Definitions is hereby amended by deleting the words “during the one
hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,” in
clause (ii) thereof, and by amending and restating clause (a)(iii) thereof in
its entirety to read as follows: “(iii) an Early Closure that the Calculation
Agent determines is material.” Settlement Terms:    In respect of any Component:
   Settlement Method:    Net Share Settlement. Net Share Settlement:    On each
Settlement Date, Counterparty shall deliver to Dealer a number of Shares equal
to the Net Share Amount for such Settlement Date to the account specified by
Dealer, and cash in lieu of any fractional shares valued at the Relevant Price
for the Valuation Date corresponding to such Settlement Date. If, in the good
faith reasonable judgment of Dealer, the Shares deliverable hereunder would not
be immediately freely transferable by Dealer under Rule 144(k) under the
Securities Act of 1933, as amended (the “Securities Act”), then Dealer may elect
to either (x) accept delivery of such Shares notwithstanding the fact that such
Shares are not freely transferable by Dealer under Rule 144(k) or (y) for the
provisions set forth opposite the caption “Registration/Private Placement
Procedures” below to apply. Net Share Amount:    For any Exercise Date, a number
of Shares, as calculated by the Calculation Agent, equal to the product of (i)
the number of Warrants being exercised or deemed exercised on such Exercise
Date, and (ii) the excess, if any, of the Relevant Price for the Valuation Date
occurring on such Exercise Date over the Strike Price (such product, the “Net
Share Settlement Amount”), divided by such Relevant Price.



--------------------------------------------------------------------------------

Relevant Price:    On any Valuation Date, the volume weighted average price per
Share as displayed under the heading “Bloomberg VWAP” on Bloomberg Page TZIX.Q
<equity> AQR on such Valuation Date (or if such volume weighted average price is
not available, the Calculation Agent’s reasonable, good faith estimate of such
price on such Valuation Date). Notwithstanding anything to the contrary in the
Equity Definitions, if there is a Market Disruption Event on any Valuation Date,
then the Calculation Agent shall determine the VWAP Price for such Valuation
Date on the basis of its good faith estimate of the market value for the
relevant Shares on such Valuation Date determined in a commercially reasonable
manner. Settlement Currency:    USD. Other Applicable Provisions:    The
provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to such Warrant.
Dividends:    In respect of any Component:    Dividend Adjustments:    If an
ex-dividend date for any dividend of the Counterparty (a “Triggering Dividend”)
that differs in amount from the Regular Dividend occurs at any time from, but
excluding, the Trade Date to, and including, the Expiration Date, then in lieu
of any adjustments as provided under “Method of Adjustment” below, the
Calculation Agent shall make such adjustments to the Strike Price and/or the
Number of Warrants as it deems appropriate to preserve for the parties the
intended economic benefits of the Transaction. Regular Dividend:    For the
first Triggering Dividend for which the ex-dividend date occurs within any
regular dividend period (based on quarterly dividends) of Counterparty, USD.001
per Share, and, for any subsequent Triggering Dividend for which the ex-dividend
date occurs within the same regular dividend period, zero. Adjustments:    In
respect of any Component:    Method of Adjustment:    Calculation Agent
Adjustment; provided, however, that adjustments may be made to account for
changes in volatility, expected dividends, expected correlation, stock loan rate
and liquidity relative to the relevant Share.



--------------------------------------------------------------------------------

Consequences of Merger Events:    New Shares:    In the definition of New Shares
in Section 12.1(i) of the Definitions, the text in clause (i) thereof shall be
deleted in its entirety and replaced with “publicly quoted, traded or listed on
any of the New York Stock Exchange, the American Stock Exchange or the NASDAQ
Global Select Market System or the NASDAQ Global Market System (or their
respective successors)”. (a) Share-for-Share:    Modified Calculation Agent
Adjustment. (b) Share-for-Other:    Cancellation and Payment. (c)
Share-for-Combined:    Component Adjustment. Tender Offer:    Applicable
Consequences of Tender Offers:    (a) Share-for-Share:    Modified Calculation
Agent Adjustment. (b) Share-for-Other:    Cancellation and Payment. (c)
Share-for-Combined:    Component Adjustment. Nationalization, Insolvency and
Delisting:    Cancellation and Payment Additional Disruption Events:    Change
in Law:    Applicable Failure to Deliver:    Not Applicable Insolvency Filing:
   Applicable Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:

   1.0% Increased Cost of Stock Borrow:    Applicable

Initial Stock Loan Rate:

   0.25% Hedging Disruption:    Applicable Increased Cost of Hedging:   
Applicable Hedging Party:    Dealer for all applicable Additional Disruption
Events



--------------------------------------------------------------------------------

Determining Party:    Dealer for all applicable Additional Disruption Events
Non-Reliance:    Applicable Agreements and Acknowledgements    Regarding Hedging
Activities:    Applicable Additional Acknowledgements:    Applicable

Mutual Representations: Each of Dealer and Counterparty represents and warrants
to, and agrees with, the other party that:

 

  (i) Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

  (ii) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the “CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA. It has entered into the Transaction
with the expectation and intent that the Transaction shall be performed to its
termination date.

 

  (iii) Securities Act. It is a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act, or an “accredited investor” as defined under
the Securities Act.

 

  (iv) Investment Company Act. It is a “qualified purchaser” as defined under
the Investment Company Act of 1940, as amended.

 

  (v) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2) do not
constitute “plan assets” within the meaning of Department of Labor Regulation
2510.3-101, 29 CFR Section 2510-3-101.

 

  (vi) Each party acknowledges and agrees to be bound by the Conduct Rules of
the National Association of Securities Dealers, Inc. applicable to transactions
in options, and further agrees not to violate the position and exercise limits
set forth therein.



--------------------------------------------------------------------------------

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

 

  (i) Counterparty shall promptly provide written notice to Dealer upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Dealer.

 

  (ii) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer as investment advice or
as a recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Dealer shall be deemed to be an assurance or guarantee as to the expected
results of the Transaction.

 

  (iii) Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of Section 9
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

  (iv) Counterparty’s filings under the Securities Act, the Exchange Act, and
other applicable securities laws that are required to be filed have been filed
and, as of the respective dates thereof and as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.

 

  (v) Counterparty has not violated, and shall not directly or indirectly
violate in any material respect, any applicable law (including, without
limitation, the Securities Act and the Exchange Act) in connection with the
Transaction.

 

  (vi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 3 of the Purchase Agreement dated as of April 11,
2007 between Counterparty and Dealer as representative of the Initial Purchasers
thereto (the “Purchase Agreement”) are true and correct and are hereby deemed to
be repeated to Dealer as if set forth herein, in each case as of the Trade Date.

 

  (vii) The Shares issuable upon exercise of all Warrants (the “Warrant Shares”)
have been duly authorized and, when delivered pursuant to the terms of such
Transaction, shall be validly issued, fully-paid and non-assessable, and such
issuance of the Warrant Shares shall not be subject to any preemptive or similar
rights.

 

  (viii) Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, insolvent.

 

  (ix) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

  (x) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.



--------------------------------------------------------------------------------

  (xi) Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder, if any, shall be entitled to the benefit of deposit
insurance and that such obligations shall not be guaranteed by any affiliate of
Dealer or any governmental agency.

 

  (xii) Counterparty shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

Miscellaneous:

Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

Netting and Set-Off. The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s rights and remedies outside of such U.S.
bankruptcy proceeding; provided, further, that nothing herein shall limit or
shall be deemed to limit Dealer’s rights in respect of any transactions other
than the Transaction.

No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

Securities Contract; Swap Agreement. Each of Dealer and Counterparty agrees and
acknowledges (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of Title 11 of the United States Code (the
“Bankruptcy Code”), with respect to which each payment and delivery hereunder is
a “settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Dealer is entitled to the protections
afforded by, among other sections, Section 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code.

Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events. If Counterparty owes Dealer any amount in
connection with a Transaction hereunder pursuant to Sections 12.2, 12.3, 12.6,
12.7 or 12.9 of the Definitions (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or pursuant to Section 6(d)(ii) of the
Agreement (except in the case of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than an (x) Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Counterparty Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Counterparty Payment Obligation by delivery of Termination
Delivery Units (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, between the hours
of 9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date (“Notice
of Counterparty Termination Delivery”). Within a commercially reasonable period
of time following receipt of a Notice of Counterparty Termination Delivery,
Counterparty shall deliver to Dealer a number of Termination Delivery Units
having a cash value equal to the amount of such



--------------------------------------------------------------------------------

Counterparty Payment Obligation (such number of Termination Delivery Units to be
delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be sold over a commercially reasonable
period of time to generate proceeds equal to the cash equivalent of such payment
obligation, and the date of such delivery, the “Termination Payment Date”). In
addition, if, in the good faith reasonable judgment of Dealer, for any reason,
the Termination Delivery Units deliverable pursuant to this paragraph (b) would
not be immediately freely transferable by Dealer under Rule 144(k) under the
Securities Act, then Dealer may elect either to (x) accept delivery of such
Termination Delivery Units notwithstanding any restriction on transfer or
(y) have the provisions set forth in the subsection entitled
“Registration/Private Placement Procedures” below. It is understood and agreed
that notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation hereunder or under the Agreement to make any delivery
or payment to Counterparty in connection with any such Early Termination Date

“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to receive cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization, Merger
Event or Tender Offer involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Termination Delivery Units to Dealer
hereunder, such Shares or Termination Delivery Units would be in the hands of
Dealer subject to any applicable restrictions with respect to any registration
or qualification requirement or prospectus delivery requirement for such Shares
or Termination Delivery Units pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Termination
Delivery Units being “restricted securities”, as such term is defined in Rule
144 under the Securities Act, or as a result of the sale of such Shares or
Termination Delivery Units being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares or Termination Delivery Units, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) of Annex A hereto at the election of Counterparty,
unless waived by Dealer. Notwithstanding the foregoing, solely in respect of any
Warrants exercised or deemed exercised on any Exercise Date, the Counterparty
shall elect, prior to the first Settlement Date for the first Exercise Date, a
Private Placement Settlement (as defined in Annex A hereto) or Registration
Settlement (as defined in Annex A hereto) for all deliveries of Restricted
Shares for all such Exercise Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) of Annex A hereto shall apply for all such delivered Restricted Shares on
an aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement
Settlement or Registration Settlement for such aggregate Restricted Shares
delivered hereunder. If the Private Placement Settlement or the Registration
Settlement shall not be effected as set forth in clauses (i) or (ii) of Annex A,
as applicable, then failure to effect such Private Placement Settlement or such
Registration Settlement shall constitute an Event of Default with respect to
which Counterparty shall be the Defaulting Party.

Share Deliveries. Counterparty acknowledges and agrees that, to the extent that
Dealer is not then an affiliate, as such term is used in Rule 144 under the
Securities Act, of Counterparty and has not been such an affiliate of
Counterparty for 90 days (it being understood that Dealer shall not be
considered such an affiliate of Counterparty solely by reason of its right to
receive of Shares pursuant to a Transaction hereunder), and otherwise satisfies
all holding period and other requirements of Rule 144 under the Securities Act
applicable to it, any Shares or



--------------------------------------------------------------------------------

Termination Delivery Units delivered hereunder at any time after 2 years from
the Premium Payment Date shall be eligible for resale under Rule 144(k) under
the Securities Act, and Counterparty agrees to promptly remove, or cause the
transfer agent for such Shares or Termination Delivery Units to remove, any
legends referring to any restrictions on resale under the Securities Act from
the certificates representing such Shares or Termination Delivery Units.
Counterparty further agrees that with respect to any Shares or Termination
Delivery Units delivered hereunder at any time after 1 year from the Premium
Payment Date but prior to 2 years from the Premium Payment Date, to the extent
that Dealer then satisfies the holding period and other requirements of Rule 144
under the Securities Act, Counterparty shall promptly remove, or cause the
transfer agent for such Shares or Termination Delivery Units to remove, any
legends referring to any such restrictions or requirements from the certificates
representing such Share or Termination Delivery Units upon delivery by Dealer to
Counterparty or such transfer agent of customary seller’s and broker’s
representation letters in connection with resales of such Shares or Termination
Delivery Units pursuant to Rule 144 under the Securities Act, without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer. Counterparty further
agrees and acknowledges that Dealer shall run a holding period under Rule 144
under the Securities Act with respect to the Warrants and/or any Shares or
Termination Delivery Units delivered hereunder notwithstanding the existence of
any other transaction or transactions between Counterparty and Dealer relating
to the Shares. Counterparty further agrees that Shares or Termination Delivery
Units delivered hereunder prior to the date that is 1 year from the Premium
Payment Date may be freely transferred by Dealer to its affiliates, and
Counterparty shall effect such transfer without any further action by Dealer.
Notwithstanding anything to the contrary herein, Counterparty agrees that any
delivery of Shares or Termination Delivery Units shall be effected by book-entry
transfer through the facilities of the Clearance System if, at the time of such
delivery, the certificates representing such Shares or Termination Delivery
Units would not contain any restrictive legend as described above.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 under the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities Exchange Commission or any
court changes after the Trade Date, the agreements of Counterparty herein shall
be deemed modified to the extent necessary, in the opinion of outside counsel of
Counterparty, to comply with Rule 144 under the Securities Act, including Rule
144(k), as in effect at the time of delivery of the relevant Shares or
Termination Delivery Units.

No Material Non-Public Information. On each day during the period beginning on
the Trade Date and ending on the Effective Date, Counterparty represents and
warrants to Dealer that it is not aware of any material nonpublic information
concerning itself or the Shares.

Beneficial Ownership. Notwithstanding anything to the contrary in the Agreement
or this Confirmation, in no event shall Dealer be entitled to receive, or shall
be deemed to receive, any Shares if, upon such receipt of such Shares, the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder) of Shares by Dealer, any of its affiliates
subject to aggregation with Dealer for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act and all persons who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Buyer with
respect to “beneficial ownership” of any Shares (collectively, “Dealer Group”)
would be equal to or greater than 8.5% or more of the outstanding Shares. If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Issuer that such delivery would not result in Dealer
Group directly or indirectly so beneficially owning in excess of 9% of the
outstanding Shares.

Repurchase Notices. On any day Counterparty effects any repurchases of Shares,
Counterparty shall promptly provide Dealer with a written notice of such
repurchase (a “Repurchase Notice”) if the Warrant Equity Percentage (as defined
below) is (a) equal to or greater than 6% and (b) greater by 0.5% than the
Warrant Equity Percentage set forth in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Warrant Equity Percentage as of the date hereof). The Warrant Equity Percentage
as of any day is the fraction of (1) the numerator of which is the Number of
Warrants, and (2) the denominator of which is the number of Shares outstanding
on such day. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliate and their respective officers, directors, employees, affiliates,
advisors, agents and



--------------------------------------------------------------------------------

controlling person (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, an “insider” as defined
under Section 16 of the Exchange Act, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expense (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Counterparty’s failure to provide Dealer with a Repurchase
Notice on the day and in the manner specified herein.

Limitation On Delivery of Shares. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 7,850,717 Shares (the
“Maximum Delivery Amount”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Maximum Delivery Amount is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
“Available Shares”). In the event Counterparty shall not have delivered the full
number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the “Deficit Shares”), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Counterparty
or any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to such date
which prior to the relevant date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Dealer of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered) and promptly deliver such Shares thereafter.

Additional Termination Event. The occurrence of any of the following shall
constitute an Additional Termination Event with in respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any Additional
Termination Event, Dealer may choose to treat part of the Transaction as the
sole Affected Transaction, and, upon termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:

 

  (a) Prior to the second anniversary of the Effective Date, Dealer determines,
based upon advice of counsel, that it is advisable to terminate a portion of the
Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations;

 

  (b) the sale, transfer, lease, conveyance or other disposition of all or
substantially all of the Counterparty’s property or assets to any “person” or
“group” (as those terms are used in Sections 13(d) and 14(d) of the Exchange
Act), including any group acting for the purpose of acquiring, holding, voting
or disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act;

 

  (c) Counterparty consolidates with, or merges with or into, another person or
any person consolidates with, or merges with or into, Counterparty, unless
either (i) the persons that “beneficially owned,” directly or indirectly, the
shares of Counterparty’s voting stock immediately prior to such consolidation or
merger, “beneficially own,” directly or indirectly, immediately after such
consolidation or merger, shares of the surviving or continuing corporation’s
voting stock representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or continuing corporation
in substantially the same proportion as such ownership immediately prior to the
transaction or (ii) (A) at least 90% of the consideration (other than cash
payments for fractional shares or pursuant to statutory appraisal rights) in
such consolidation or merger consists of common stock and any associated rights
traded on a US national securities exchange or quoted on the Nasdaq National
Market (or which will be so traded or quoted when issued or exchanged in
connection with such consolidation or merger) and (B) as a result of such
consolidation or merger, the 1.125% Convertible Notes due 2012 issued by
Counterparty would be convertible solely into the same consideration which a
holder of such notes would have received if the such holder had converted such
notes immediately prior to the effective date of such consolidation or merger;
or



--------------------------------------------------------------------------------

  (d) Counterparty is liquidated or dissolved or holders of the Shares approve
any plan or proposal for liquidation or dissolution of the Counterparty.

Right to Extend. Dealer may postpone, in whole or in part, any Expiration Date
or any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which case the Calculation Agent shall make the
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

Transfer or Assignment. Notwithstanding any provision of the Agreement to the
contrary, Dealer may, subject to applicable law, freely transfer and assign all
of its right and obligations under the Transaction without the consent of
Counterparty. If requested by Dealer, Counterparty shall execute such documents
to reflect the transfer or assignment of the Dealer’s rights and obligations
under the Transaction.

Severability; Illegality. If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Governing law: The law of the State of New York.

Arbitration:

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.



--------------------------------------------------------------------------------

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

(h) Counterparty agrees that any and all controversies that may arise between
Counterparty and Dealer, including, but not limited to, those arising out of or
relating to the Agreement or the Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

(i) No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

(j) Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated herein.

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

 

(a) Counterparty

The TriZetto Group, Inc.

567 Nicolas Drive, Suite 360

Newport Beach, CA 92660

Attention: Chief Financial Officer

Fax: (949) 219-2199

 

(b) Dealer

Goldman, Sachs & Co.

One New York Plaza,

New York, New York 10004

Attention: Equity Derivatives Documentation Department

Fax: (212) 428-1980

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Goldman, Sachs & Co., Equity Derivatives Documentation
Department, Facsimile No. (212) 428-1980/83.



--------------------------------------------------------------------------------

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

 

GOLDMAN, SACHS & CO. By:   /s/ Conrad Langenegger  

Name: Conrad Langenegger

Title: VP

By:       

Name:

Title:

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

THE TRIZETTO GROUP, INC. By:   /s/ James C. Malone  

Name:

Title:



--------------------------------------------------------------------------------

GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 |TEL:
(212) 902-1000

ANNEX A

Registration Settlement and Private Placement Settlement

 

(i) If the Counterparty elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
the Counterparty shall be effected in customary private placement procedures
with respect to such Restricted Shares reasonably acceptable to Dealer; provided
that the Counterparty may not elect a Private Placement Settlement if, on the
date of its election, it has taken, or caused to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by the Counterparty to Dealer (or any affiliate designated by
Dealer) of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer). The Private Placement Settlement of
such Restricted Shares shall include customary representations, covenants, blue
sky and other governmental filings and/or registrations, indemnities to Dealer,
due diligence rights (for Dealer or any designated buyer of the Restricted
Shares by Dealer), opinions and certificates, and such other documentation as is
customary for private placement agreements, all reasonably acceptable to Dealer.
In the event of a Private Placement Settlement, the Net Share Settlement Amount
or the Counterparty Payment Obligation, respectively, shall be deemed to be the
Net Share Settlement Amount or the Counterparty Payment Obligation,
respectively, plus an additional amount (determined from time to time by the
Calculation Agent in its commercially reasonable judgment) attributable to
interest that would be earned on such Net Share Settlement Amount or the
Counterparty Payment Obligation, respectively, (increased on a daily basis to
reflect the accrual of such interest and reduced from time to time by the amount
of net proceeds received by Dealer as provided herein) at a rate equal to the
open Federal Funds Rate plus 0.50% for the period from, and including, such
Settlement Date or the date on which the Counterparty Payment Obligation is due,
respectively, to, but excluding, the related date on which all the Restricted
Shares have been sold and calculated on an Actual/360 basis.

 

(ii) If the Counterparty elects to settle the Transaction pursuant to this
clause (ii) (a “Registration Settlement”), then the Counterparty shall promptly
(but in any event no later than the beginning of the Resale Period) file and use
its reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares (and any Make-whole Shares) in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer. If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation,
Private Placement Settlement shall apply. If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares (and any
Make-whole Shares) pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (and any Make-whole Shares) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Termination Delivery Units, a
sufficient number of Restricted Shares so that the realized net proceeds of such
sales exceed the Counterparty Payment Obligation, (ii) the date upon which all
Restricted Shares (and any Make-whole Shares) have been sold or transferred
pursuant to Rule 144 (or similar provisions then in force) or Rule 145(d)(1) or
(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares (and any Make-whole Shares) may
be sold or transferred by a non-affiliate pursuant to Rule 144(k) (or any
similar provision then in force) or Rule 145(d)(3) (or any similar provision
then in force) under the Securities Act.

 

(iii)

If (ii) above is applicable and the Counterparty Payment Obligation exceeds the
realized net proceeds from such resale, or if (i) above is applicable and the
Freely Tradeable Value of the Shares owed pursuant to Net Share Settlement
Amount, or the Counterparty Payment Obligation (in each case as adjusted
pursuant to (i) above), as applicable, exceeds the realized net proceeds from
such resale, then in either case Counterparty shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately

 

A-1



--------------------------------------------------------------------------------

 

following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”,
provided that the aggregate number of Shares and Make-whole Shares delivered
shall not exceed the Transaction Maximum Shares) that, based on the Relevant
Price on the last day of the Resale Period (as if such day was the “Valuation
Date” for purposes of computing such Relevant Price), has a value equal to the
Additional Amount. If Counterparty elects to pay the Additional Amount in
Make-whole Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero, subject to “Limitations on Delivery of Shares”. “Freely
Tradeable Value” means the value of the number of Shares delivered to Dealer
which such Shares would have if they were freely tradeable (without prospectus
delivery) upon receipt by Dealer, as determined by the Calculation Agent by
reference to the Relevant Price for freely tradeable Shares as of the Valuation
Date, or other date of valuation used to determine the delivery obligation with
respect to such Shares, or by other commercially reasonable means.

 

A-2



--------------------------------------------------------------------------------

GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 |TEL:
(212) 902-1000

ANNEX B

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

  

Number of Warrants

  

Expiration Date

1.  

   26,169    July 16, 2012

2.  

   26,169    July 17, 2012

3.  

   26,169    July 18, 2012

4.  

   26,169    July 19, 2012

5.  

   26,169    July 20,2012

6.  

   26,169    July 23, 2012

7.  

   26,169    July 24, 2012

8.  

   26,169    July 25, 2012

9.  

   26,169    July 26, 2012

10.

   26,169    July 27, 2012

11.

   26,169    July 30, 2012

12.

   26,169    July 31, 2012

13.

   26,169    August 1, 2012

14.

   26,169    August 2, 2012

15.

   26,169    August 3, 2012

16.

   26,169    August 6, 2012

17.

   26,169    August 7, 2012

18.

   26,169    August 8, 2012

19.

   26,169    August 9, 2012

20.

   26,169    August 10, 2012

21.

   26,169    August 13, 2012

22.

   26,169    August 14, 2012

23.

   26,169    August 15, 2012

24.

   26,169    August 16, 2012

25.

   26,169    August 17, 2012

26.

   26,169    August 20, 2012

27.

   26,169    August 21, 2012

28.

   26,169    August 22, 2012

29.

   26,169    August 23, 2012

30.

   26,169    August 24, 2012

31.

   26,169    August 27, 2012

32.

   26,169    August 28, 2012

33.

   26,169    August 29, 2012

 

B-1



--------------------------------------------------------------------------------

34.

   26,169    August 30, 2012

35.

   26,169    August 31, 2012

36.

   26,169    September 4, 2012

37.

   26,169    September 5, 2012

38.

   26,169    September 6, 2012

39.

   26,169    September 7, 2012

40.

   26,169    September 10, 2012

41.

   26,169    September 11, 2012

42.

   26,169    September 12, 2012

43.

   26,169    September 13, 2012

44.

   26,169    September 14, 2012

45.

   26,169    September 17, 2012

46.

   26,169    September 18, 2012

47.

   26,169    September 19, 2012

48.

   26,169    September 20, 2012

49.

   26,169    September 21, 2012

50.

   26,169    September 24, 2012

51.

   26,169    September 25, 2012

52.

   26,169    September 26, 2012

53.

   26,169    September 27, 2012

54.

   26,169    September 28, 2012

55.

   26,169    October 1, 2012

56.

   26,169    October 2, 2012

57.

   26,169    October 3, 2012

58.

   26,169    October 4, 2012

59.

   26,169    October 5, 2012

60.

   26,169    October 8, 2012

61.

   26,169    October 9, 2012

62.

   26,169    October 10, 2012

63.

   26,169    October 11, 2012

64.

   26,169    October 12, 2012

65.

   26,169    October 15, 2012

66.

   26,169    October 16, 2012

67.

   26,169    October 17, 2012

68.

   26,169    October 18, 2012

69.

   26,169    October 19, 2012

70.

   26,169    October 22, 2012

 

B-2



--------------------------------------------------------------------------------

71.

   26,169    October 23, 2012

72.

   26,169    October 24, 2012

73.

   26,169    October 25, 2012

74.

   26,169    October 26, 2012

75.

   26,169    October 29, 2012

76.

   26,169    October 30, 2012

77.

   26,169    October 31, 2012

78.

   26,169    November 1, 2012

79.

   26,169    November 2, 2012

80.

   26,169    November 5, 2012

81.

   26,169    November 6, 2012

82.

   26,169    November 7, 2012

83.

   26,169    November 8, 2012

84.

   26,169    November 9, 2012

85.

   26,169    November 12, 2012

86.

   26,169    November 13, 2012

87.

   26,169    November 14, 2012

88.

   26,169    November 15, 2012

89.

   26,169    November 16, 2012

90.

   26,169    November 19, 2012

91.

   26,169    November 20, 2012

92.

   26,169    November 21, 2012

93.

   26,169    November 23, 2012

94.

   26,169    November 26, 2012

95.

   26,169    November 27, 2012

96.

   26,170    November 28, 2012

97.

   26,170    November 29, 2012

98.

   26,170    November 30, 2012

99.

   26,170    December 3, 2012

100.

   26,170.5    December 4, 2012

 

B-3